United States Court of Appeals
                     For the First Circuit


No. 15-1800

                       JOSÉ APONTE-DÁVILA,

                      Plaintiff, Appellant,

                               v.

                     MUNICIPALITY OF CAGUAS,

                      Defendant, Appellee,

     CONSOLIDATED WASTE SERVICE CORPORATION; MAPFRE-PRAICO,

          Defendants/Third Party Plaintiffs, Appellees,

   EDDIE JIMÉNEZ; EDDIE JIMÉNEZ-COSMO, Cafetería la Terraza de
                    Eddie; INSURANCE CARRIERS,

                     Third Party Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                             Before

                  Torruella, Lynch, and Barron,
                         Circuit Judges.


     David W. Román, with whom José Luis Ubarri and Ubarri & Román
Law Office were on brief, for appellant.
     Michael Craig McCall and Pablo H. Montaner-Cordero, with whom
The Law Offices of Michael Craig McCall, Luis E. Pabón Roca,
Clarisa Solá Gómez, and Faccio & Pabón Roca were on brief, for
appellees.
July 8, 2016
            LYNCH, Circuit Judge.             José Aponte-Dávila appeals from

the district court's dismissal of his negligence suit for lack of

subject-matter jurisdiction.            Aponte-Dávila invokes the federal

courts'    diversity      jurisdiction,       arguing      that   because    he   was

domiciled in Texas and the defendants were domiciled in Puerto

Rico at the time the suit was filed, there was complete diversity.

The district court found, instead, that both Aponte-Dávila and the

defendants were domiciled in Puerto Rico and dismissed the case.

We conclude otherwise, that Aponte-Dávila had not abandoned his

Texas domicile while receiving medical care in Puerto Rico, and,

that in any event, he had reinstated his Texas domicile before

suit was filed.      We reverse and remand.

                                         I.

            On May 9, 2013, Aponte-Dávila filed a complaint in the

Puerto Rico federal district court against the Municipality of

Caguas ("Municipality"), Consolidated Waste Service Corporation

("ConWaste"), and MAPFRE/PRAICO, ConWaste's insurance provider.

The issue in this case is where Aponte-Dávila was domiciled as of

May 9, 2013.

            The complaint alleged that on July 13, 2009, Aponte-

Dávila was walking on a sidewalk in Caguas, Puerto Rico, when he

slipped    and   fell     while    trying     to    pass   a   dumpster   partially

obstructing the sidewalk.           As a result of the fall, Aponte-Dávila

suffered    a    series    of     injuries    and    was   permanently      rendered


                                       - 3 -
partially disabled.       Aponte-Dávila alleged that the Municipality

and ConWaste, the owner of the dumpster, were negligent under

Puerto Rico law for failing to move the dumpster from the sidewalk,

and he sought damages for physical harm, mental and moral anguish,

loss   of   earnings,   and    medical     expenses.    He   asserted   that

MAPFRE/PRAICO, as ConWaste's insurer, was jointly and severally

liable under Puerto Rico law.

            In the complaint, Aponte-Dávila stated that because he

was domiciled in Texas and each of the defendants was domiciled in

Puerto Rico, the district court had diversity jurisdiction over

his state-law tort claims.         See 28 U.S.C. § 1332(a)(1).

            Each of the defendants filed an answer denying subject-

matter jurisdiction.       ConWaste and MAPFRE/PRAICO filed a third-

party complaint against "Eddie Jiménez Cosmo d/b/a Cafeteria La

Terraza de Eddie and/or Cafeteria La Terraza de Eddie" claiming

that it was responsible for the waste deposited in the dumpster

and for maintaining the area around the dumpster.             Cross-claims

between the defendants were also filed that are not relevant to

this appeal.      The district court held a status conference on

November    25,   2014,       at   which     the   court's   subject-matter

jurisdiction was challenged. The parties suggested that "the issue

may be ruled on without an evidentiary hearing," and so "the Court

ordered the parties to file simultaneous briefs and supporting

documents on the issue."


                                     - 4 -
           On January 26, 2015, the defendants filed a motion to

dismiss for lack of subject-matter jurisdiction.      See Fed. R. Civ.

P. 12(b)(1).     On the same day, Aponte-Dávila made a filing in

support   of   diversity   jurisdiction.1    On   March   6,   2015,   the

defendants filed a motion to strike sixteen of the documents

appended to Aponte-Dávila's filing.         The motion to strike was

denied on June 5, 2015.

           The dispute between the parties boils down to whether on

May 9, 2013, the date the complaint was filed, Aponte-Dávila was

domiciled in Texas, creating complete diversity and affording the

federal district court jurisdiction, or Puerto Rico, defeating

complete diversity and depriving the federal district court of

jurisdiction.

                                  II.

           The facts relevant to Aponte-Dávila's domicile, which

are largely undisputed, are as follows.      Aponte-Dávila was born in

Río Piedras, Puerto Rico, in 1963.          In the late 1980s, after

service with the U.S. Army Reserve in Puerto Rico and the Puerto

Rico National Guard, he moved to Florida to work as a professional




     1    The district court "ordered the parties to file
simultaneous briefs and supporting documents on the issue not later
than 5:00pm on January 26, 2014." Aponte-Dávila has represented
that the district court did not permit the parties to reply to
each other's filings regarding jurisdiction. We caution against
such a practice of precluding parties from responding to each
other's arguments on issues such as this.


                                 - 5 -
truck driver.   After a few years as a commercial dump truck driver

in Florida, he moved back to Puerto Rico, bringing his dump truck

with him.

            In 1998, he moved to Arkansas and obtained an Arkansas

commercial driver's license.   From 1999 to 2004, he worked as an

interstate truck driver based in Arkansas.   In 1999, he purchased

his first semi-trailer truck, a 1995 Freightliner Condo.

            In 2004, Aponte-Dávila left his job in Arkansas, moved

to Laredo, Texas, and began working for a trucking company called

Landstar.    While working for Landstar, he traded in his semi-

trailer truck for a 1999 Freightliner Condo.

            Later that year, Aponte-Dávila left Landstar, returned

his second semi-trailer truck, and relocated to Puerto Rico to

help his father, who had fallen ill, with his asphalt business.

In 2007, after his father's health improved, he returned to Texas

to continue his truck driving career and purchased, with the help

of a loan from First National Bank in Laredo, a third semi-trailer

truck, a 2001 Freightliner Condo.      From 2007 to 2010, Aponte-

Dávila, based out of Laredo, worked for a trucking company called

Land Carrier.    He stated that because he was a truck driver, he

would frequently stay in Laredo at a hotel, at the trucking

company's terminal, or in a small utility apartment, and while on

the road he often lived out of his truck.    In 2008, he obtained a

Texas Class "A" commercial driver's license.


                               - 6 -
            On July 13, 2009, while in Puerto Rico to marry his

second wife, María Teresa Báez, Aponte-Dávila suffered the injury

giving rise to the instant lawsuit.           He remained bedridden in

Puerto Rico until he was able to return to Texas.                  After the

accident,   he   obtained   medical    coverage   through   Puerto       Rico's

government health plan, then known as "Reforma."             When applying

for benefits, Aponte-Dávila provided Báez's address in Caguas,

Puerto Rico.     He explained that he gave Báez's address because

that was where he was staying while recovering.                  He and Báez

divorced two years later in September of 2011.

            Aponte-Dávila   returned    to   Texas   in   late    2009    after

recuperating from his accident.          The back pain caused by his

accident prevented him from completing his truck routes with Land

Carrier on schedule, so he eventually left Land Carrier and began

working for another trucking company called Hotfoot Logistics,

which had a terminal in Laredo.       His time at Hotfoot Logistics was

short lived; after three months, he found that his persistent back

pain prevented him from continuing driving.

            In September 2010, about a month after he left Hotfoot

Logistics, and still based out of Laredo, he started working for

Warren Transport.    On a personnel form that Aponte-Dávila filled

out for Warren Transport titled "Warren Transport wants to get to

know you!!!" he wrote "Caguas, Puerto Rico" in the blank space

following "I make my home in."         He later explained that he had


                                 - 7 -
been directed by Warren Transport to do so.    The form also asked

him to provide the names of his family members as well as a list

of interests and hobbies.    During his deposition, Aponte-Dávila

stated that a dispatcher had told him that the purpose of the form

was to list the names of individuals who would be authorized to

ride along with him in his truck and so he listed Caguas because

that is where Báez, to whom he was still married at that point,

lived.   According to Aponte-Dávila, Warren Transport management

already knew that he lived in Laredo.    On other Warren Transport

forms, he listed his address as a P.O. Box in Laredo.

          For the tax years 2007 to 2012, Aponte-Dávila filed all

of his federal tax returns using his Texas address.   From 2000 to

2014, he never filed state personal income tax returns in Puerto

Rico.

          Starting in 2010, Aponte-Dávila began traveling back to

Puerto Rico for longer visits to receive physical therapy, staying

at Báez's residence in Caguas.    In September 2011, he applied for

and received a disability parking permit in Puerto Rico.    In the

application for the permit, he stated that his address was in

Puerto Rico.   In January 2012, he obtained a Puerto Rico driver's

license, which also listed his address as being in Caguas.      He

explained that the address he provided was Báez's, even though by

that point they had been divorced for several months.




                                 - 8 -
           On   May   27,   2012,   Aponte-Dávila   suffered   a   bout   of

paralyzing back pain that left him immobile on the ground of a

parking lot in Laredo.        A week later, he resigned from Warren

Transport, sold his truck, threw away everything he had in the

truck including clothes and documents, and returned to Puerto Rico

to recover at his parents' house in Canóvanas.         In early 2013, he

filed a Merchant's Registry Certificate with the Puerto Rico

Department of Treasury, listing his address as being in Caguas.

He also submitted an application to the Medicaid Program of the

Puerto Rico Department of Health.           In February 2013, his Texas

commercial driver's license expired.

           Aponte-Dávila returned to Laredo at the end of April

2013.   He stayed with a friend and began looking for work as an

interstate trucker.     He also arranged to attend, in Texas, medical

examinations for a Social Security Disability benefits application

that he had submitted before leaving for Puerto Rico.          An official

record from the Texas Department of Public Safety indicates that

a medical certificate was issued to Aponte-Dávila on May 6, 2013,

as part of his application to renew his Texas commercial driver's

license.    Aponte-Dávila says that a renewed Texas commercial

driver's license was issued to him on the same day.       This was three

days before the complaint was filed.

           On May 9, 2013, the day the instant lawsuit was filed in

federal district court in Puerto Rico, Aponte-Dávila says that he


                                    - 9 -
"was physically present in Laredo, Texas organizing his personal

and professional affairs to continue residing and working there as

he had done the previous nine (9) years since approximately 2004."

           In   July   2013,   Aponte-Dávila   leased   an   apartment   in

Laredo.    Around the same time, he set up electric and cable

services with local Texas providers.       According to Aponte-Dávila,

once he moved into his apartment, he notified the Texas Department

of Public Safety of his new address, and on September 30, 2013, a

new Texas commercial driver's license was issued to him listing

the new address.       He says that the Texas Department of Public

Safety took and kept the license that had been issued to him on

May 6, 2013.

           Aponte-Dávila found a job as a contract driver for a

company operating out of Laredo in July 2013, but because of his

back pain he was only able to complete a handful of trips by early

2014.   In September 2013, he filled out a Texas voter registration

application, and in November 2013 he voted in Texas.              He also

purchased a Chrysler PT Cruiser in Laredo and obtained a Texas

license plate and disability parking placard.

           On March 11, 2014, Aponte-Dávila received a Notice of

Decision from the Social Security Administration at his postal

address in Laredo informing him that he had been found completely

disabled as a result of the paralyzing incident in May 2012, and

soon after he began receiving monthly disability payments.               In


                                  - 10 -
July 2014, unable to work and declared disabled by the Social

Security Administration, he returned to Puerto Rico.                   He rented an

apartment in Puerto Rico in December 2014 and as of January 2015

had not returned to Texas.

                                          III.

             On    June    23,    2015,   the     district     court   granted     the

defendants' motion to dismiss for lack of diversity jurisdiction,

finding that Aponte-Dávila was domiciled in Puerto Rico on the

date that his case was filed.              Dávila v. Municipality of Caguas,

No. 13-cv-1367, 2015 WL 3889963, at *1 (D.P.R. June 23, 2015).

The court found that while Aponte-Dávila "was not a resident of

Puerto Rico from the early 1980s until around 2007," after his

2009 injury he reestablished domicile in Puerto Rico because "he

refocused his life to obtain medical treatment in Puerto Rico."

Id. at *4.        The district court noted that by 2012 Aponte-Dávila

had "sold his Freightliner Condo truck, thr[own] away everything

he owned, . . . traveled to Puerto Rico," "let his Texas Commercial

Driver's License expire," and "severed relevant links to Texas,

making   Puerto     Rico    his    home."        Id.     The   court   also   placed

particular    emphasis      on    forms    that    Aponte-Dávila       submitted   to

several entities between 2009 and 2013 in which he listed his

residence as Puerto Rico.           Id. at *5.         According to the district

court, though he "may have sought to reestablish links with Texas

in July 2013 (lease agreement); September 2013 (car purchase, and


                                      - 11 -
Consumer Account Application with Wells Fargo Bank); and October

2013 (voting registration certificate)," these events all occurred

after May 2013 and therefore could not support a finding that he

had abandoned his domicile in Puerto Rico and established a new

domicile in Texas before the filing of the instant lawsuit.     Id.

          This appeal followed.

                                  IV.

          Though the issue of domicile is a mixed question of law

and   fact,   we   nevertheless    review   the   district   court's

determination of the plaintiff's domicile for clear error.       See

Meléndez-García v. Sánchez, 629 F.3d 25, 40–41 (1st Cir. 2010);

Padilla-Mangual v. Pavía Hosp., 516 F.3d 29, 32 (1st Cir. 2008);

Valentin v. Hosp. Bella Vista, 254 F.3d 358, 365 (1st Cir. 2001).

This standard applies where, as here, the district court did not

hold an evidentiary hearing but instead relied on a paper record.

See Hawes v. Club Ecuestre El Comandante, 598 F.2d 698, 702 (1st

Cir. 1979).   However, where the district court's result is based

entirely on documentary evidence, "the presumption that the court

reached a correct result is somewhat lessened relative to findings

based on oral testimony."     Padilla-Mangual, 516 F.3d at 33–34

(citing Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485,

500 (1984) (noting that "the presumption of correctness that

attaches to factual findings" of the district court "has lesser




                              - 12 -
force" where those "findings [are] based on documentary evidence"

as opposed to "oral testimony")).

                                              V.

              Federal courts have subject-matter jurisdiction over

cases in which the amount in controversy exceeds $75,000 and where

the   parties       are    "citizens     of   different      States."2        28   U.S.C.

§ 1332(a)(1).        Diversity must be complete -- "the presence of but

one   nondiverse          party   divests     the    district   court    of    original

jurisdiction over the entire action."                  In re Olympic Mills Corp.,

477 F.3d 1, 6 (1st Cir. 2007) (citing Strawbridge v. Curtiss, 7

U.S. (3 Cranch) 267, 267 (1806)).                   "For purposes of diversity, a

person is a citizen of the state in which he is domiciled."

Padilla-Mangual, 516 F.3d at 31.                    "A person's domicile 'is the

place       where    he     has    his   true,       fixed    home   and      principal

establishment, and to which, whenever he is absent, he has the

intention of returning.'"            Rodriguez-Diaz v. Sierra-Martinez, 853
F.2d 1027, 1029 (1st Cir. 1988) (quoting 13B C. Wright, A. Miller

& E. Cooper, Federal Practice & Procedure § 3612, at 526 (2d ed.

1984)).       Proving domicile requires two showings: (1) "physical

presence in a place," and (2) "the intent to make that place one's

home."      Valentin, 254 F.3d at 366.              Necessarily then, domicile and




        2 For the purpose of § 1332, Puerto Rico is a "State[]."
28 U.S.C. § 1332(e); see also Rodríguez v. Señor Frog's de la Isla,
Inc., 642 F.3d 28, 32 (1st Cir. 2011).


                                         - 13 -
residence are not the same thing.               After it is established, a

domicile "persists until a new one is acquired."                   Id.

            "Once     challenged,        the    party      invoking       diversity

jurisdiction     must   prove     domicile     by    a   preponderance         of   the

evidence."    García Pérez v. Santaella, 364 F.3d 348, 350 (1st Cir.

2004).     There are a variety of factors that are relevant to

determining      a   party's    domicile:      "current      residence;        voting

registration and voting practices; location of personal and real

property; location of brokerage and bank accounts; membership in

unions,    fraternal    organizations,         churches,         clubs   and    other

associations; place of employment or business; driver's license

and other automobile registration; [and] payment of taxes."                         Id.

at 351 (alteration in original) (quoting Wright, supra, § 3612).

"No single factor is dispositive, and the analysis focuses not

simply on the number of contacts with the purported domicile, but

also on their substantive nature."             Id.

                                      VI.

            We   believe   that    the    district       court    committed     clear

error.    In a nutshell, the evidence establishes that Aponte-Dávila

was domiciled in Texas before his 2009 accident, that his stays in

Puerto Rico while obtaining medical care needed in the aftermath

of the accident were insufficient to effect a change of domicile

from Texas to Puerto Rico, and that accordingly he was domiciled

in Texas on the date his case was filed.


                                    - 14 -
             No    one    seriously       disputes     that      Aponte-Dávila    was

domiciled in Texas before his accident.               He first moved to Laredo,

Texas, in 2004 and began working for Landstar.                      Though he left

Texas in late 2004 to go to Puerto Rico, it is undisputed that the

purpose of this relocation was to help his sick father with his

business.    There is nothing to suggest that this move was intended

to be permanent.          In fact, once his father's health improved in

2007, Aponte-Dávila returned to Laredo.                 He then obtained a loan

from   the   First       National      Bank   in   Laredo   to    purchase   a   2001

Freightliner Condo truck, and he spent the next two and a half

years working out of Laredo for a trucking company called Land

Carrier.      In 2008, he obtained a Texas Class "A" commercial

driver's license.          Laredo was his base of operations during his

tenure at Land Carrier.          Moreover, for tax years 2007 to 2012, he

filed all of his federal tax returns using his Texas address.                     As

of the date of his accident, July 13, 2009, Aponte-Dávila was

clearly domiciled in Texas.

             Where the district court erred was in concluding that

Aponte-Dávila had changed his domicile from Texas to Puerto Rico

after his accident, as of the time he filed suit in Puerto Rico.

             The   bulk     of   the    district     court's     justification    for

finding that Aponte-Dávila was domiciled in Puerto Rico is based

on representations that Aponte-Dávila made about his residence in

various forms including an application to participate in Puerto


                                         - 15 -
Rico's    "Reforma"   health    plan,3    an    application   for     Medicaid

benefits, an application for a disability parking permit, a form

submitted to the Puerto Rico Department of Treasury, and a form

submitted to Warren Transport.           He also obtained a Puerto Rico

driver's license that listed an address in Caguas.                The district

court reasoned that "[s]trong evidence of domicile is found in

representations a party has made on reports and documents submitted

to   third   parties,"   and,   citing    a    treatise,   that    "[a]lthough

residence alone is not the equivalent of domicile, the place of

residence is prima facie evidence of a party's domicile."4             Dávila,

2015 WL 3889963, at *5.


      3   The district court and the defendants add that the
"Reforma" health plan is limited to residents of Puerto Rico.
Dávila, 2015 WL 3889963, at *2, *5 n.3. Aponte-Dávila disagrees.
The relevant statute provides: "All residents of Puerto Rico may
be beneficiaries of the Health Plan established upon the
implementation of this chapter, provided that they meet the
following requirements . . . ." P.R. Laws Ann. tit. 24, § 7029.
As Aponte-Dávila sees it, the statute does not expressly exclude
non-residents.   We need not resolve this dispute, though we
question whether Aponte-Dávila is correct. For the purposes of
our inquiry, it does not matter whether the plan is actually
limited to residents or not -- residence is not the same as
domicile. See Bank One, Tex., N.A. v. Montle, 964 F.2d 48, 53
(1st Cir. 1992). Rather, his participation in the plan is relevant
to the extent that it demonstrates his intent, by claiming Puerto
Rican residence, to make Puerto Rico his domicile.

      4   While this court has never expressly recognized such a
principle, we note that other courts have. See, e.g., Krasnov v.
Dinan, 465 F.2d 1298, 1300 (3d Cir. 1972); Walden v. Broce Constr.
Co., 357 F.2d 242, 245 (10th Cir. 1966) (citing Stine v. Moore,
213 F.2d 446, 448 (5th Cir. 1954)). But see Mondragon v. Capital
One Auto Fin., 736 F.3d 880, 886 (9th Cir. 2013) ("It does not
appear that this circuit has yet adopted this presumption."). The


                                  - 16 -
             While the district court was certainly correct that

residence     is   relevant   to   the     question      of   domicile    and    that

representations      of   one's    residence      in   certain       instances   "are

entitled to significant weight," Lundquist v. Precision Valley

Aviation, Inc., 946 F.2d 8, 12–13 (1st Cir. 1991) (per curiam),

the court erred by placing altogether too much emphasis on this

factor in light of the circumstances.                   When considered in the

context of Aponte-Dávila's reason for being in Puerto Rico in the

first place -- medical treatment -- these representations about

his    residence,    many   tied   to    getting       such   treatment,    do    not

themselves result in a change in domicile.                See García Pérez, 364
F.3d    at   351   (emphasizing     that    the    court      must    consider    the

"substantive nature" of the party's contacts with the state).

             Aponte-Dávila shuttled back and forth between Texas and

Puerto Rico between 2009 and 2013 so that he could obtain medical

care and assistance from his family as he attempted to recover

from the injuries from his fall.              The district court concluded



Supreme Court long ago stated that "[t]he place where a person
lives is taken to be his domicil until facts adduced establish the
contrary." Anderson v. Watt, 138 U.S. 694, 706 (1891) (emphasis
added); see also District of Columbia v. Murphy, 314 U.S. 441, 455
(1941); Ennis v. Smith, 55 U.S. (14 How.) 400, 423 (1852) ("Where
a person lives, is taken primâ facie to be his domicil, until other
facts establish the contrary."). This principle, however, does
not provide an end run around the longstanding test for domicile.
Looking at residency alone is an insufficient analysis if there
are other facts, and this court has consistently required a careful
analysis of a variety of factors to determine a party's domicile.
See Padilla-Mangual, 516 F.3d at 32; Bank One, 964 F.2d at 50.


                                     - 17 -
that Aponte-Dávila "severed relevant links to Texas."                 Dávila,

2015 WL 3889963, at *4.      But the record shows that he never stopped

returning to Texas to work and that he continued to file his

federal taxes from Texas.           He never filed tax returns in Puerto

Rico.    When he was in Puerto Rico, he stayed with his parents or

with his ex-wife, Báez.        After his last stay in Puerto Rico from

May 2012 to April 2013, he returned to Texas where he renewed his

Texas commercial driver's license, leased an apartment in Laredo,

reactivated his bank accounts at Wells Fargo, and registered to

vote in Texas.       While several of these actions occurred after the

filing of the lawsuit, "subsequent events may bear on the sincerity

of a professed intention to remain."            García Pérez, 364 F.3d at

351.    In this case, the actions that Aponte-Dávila took in Texas

after filing his lawsuit are strong evidence that he never harbored

an intention to change his domicile to Puerto Rico.

            To be sure, Aponte-Dávila's connections to Texas were

weakest in the period between the paralyzing incident in May 2012

and his return to Texas in April 2013.           At the same time, though,

his    connections    to   Puerto    Rico   during   this   period   were   not

meaningfully stronger than they were before the May 2012 incident.

The district court placed substantial weight on Aponte-Dávila's

representations about his residency in Puerto Rico between 2009

and 2013.    Many of these representations were made before the May

2012 incident, when he maintained stronger ties to Texas.               After


                                     - 18 -
the May 2012 incident, however, he continued to make the same types

of representations. So even if his ties to Texas were weaker after

the May 2012 incident, his later, equivalent representations about

his residency in Puerto Rico are insufficient to show that he

thereafter intended to change his domicile.

            "Jurisdictionally speaking, residency and citizenship

are   not   interchangeable."    Valentin, 254 F.3d   at   361   n.1.

"[C]itizenship or domicile, not residence, is the basis of subject

matter jurisdiction."    Bank One, Tex., N.A. v. Montle, 964 F.2d
48, 53 (1st Cir. 1992); see also Lundquist, 946 F.2d at 10 ("[T]he

relevant standard is 'citizenship,' i.e., 'domicile,' not mere

residence.").    Indeed, "[w]hile a person may have more than one

residence, he can only have one domicile."     Bank One, 964 F.2d at

53.   This is why residence is not dispositive of the domicile

inquiry but rather one of many factors that the federal courts

consider when determining a party's domicile.       See García Pérez,
364 F.3d at 351.       Given the circumstances of Aponte-Dávila's

ongoing medical treatment in Puerto Rico, the unremarkable fact

that he claimed a residence in Puerto Rico and listed it on a

variety of forms, several of which pertain directly to his medical

condition and treatment, is weak evidence of an intent to remain

in Puerto Rico indefinitely and give up his Texas domicile,

particularly in light of his continued ties to Texas while he was

recovering in Puerto Rico.


                                - 19 -
            Our conclusion here is guided by our prior decision in

Valentin.   There, the plaintiff was a resident of Puerto Rico when

she began experiencing severe abdominal pain. 254 F.3d at 361.

Complications ensued as a result of surgery she received in Puerto

Rico, and so she moved to Florida to "seek[] more sophisticated

medical care."    Id.    While there, she stayed with her sister and

brother-in-law.    Id.     She did not terminate her employment in

Puerto Rico and instead used sick time donated to her by her co-

workers and, when that ran out, unpaid leave.      Id. at 361–62.   She

also left most of her belongings in Puerto Rico, kept her car

registered there, and maintained a Puerto Rico bank account.        Id.

at 366. On the other hand, she obtained a Florida driver's license

and a charge card from a Florida bank, and she even took a Florida

nurse licensing exam and applied for nursing jobs.        Id. at 366–

67.   On appeal, we affirmed the district court's determination

that despite her contacts with Florida, the plaintiff remained a

domiciliary of Puerto Rico.     Id. at 367.   We held that "bearing in

mind that the plaintiffs [sic] primary purpose in going to Florida

in April of 1998 -- to secure advanced medical treatment for the

complications arising out of her surgery -- was fully consistent

with transient status as opposed to outright relocation, we cannot

say that the district court clearly erred in concluding that the

plaintiff had not become a Florida citizen."      Id.




                                - 20 -
           Other cases from this circuit reinforce the importance

of context in cases involving individuals who relocate for periods

of time to a new jurisdiction for the purpose of obtaining medical

treatment.     In   García   Pérez,   two   parents   brought   a   medical

malpractice suit against a doctor and a hospital in Puerto Rico

after three of their four quadruplets died around the time of their

birth and the fourth suffered from a series of complications. 364
F.3d at 349.    The family relocated to Florida to obtain medical

care for the surviving daughter.        Id.   We reversed the district

court's finding that the plaintiffs remained domiciled in Puerto

Rico, concluding instead that they had established a new domicile

in Florida.    Id. at 355.   This finding, however, was based on much

more than mere residence in Florida.        The parents maintained much

stronger ties to Florida than Aponte-Dávila did to Puerto Rico.

We noted that the parents had registered to vote in Florida, had

acquired Florida driver's licenses, had sold their car in Puerto

Rico and purchased two new cars in Florida, had rented out, but

not sold, their house in Puerto Rico, and had opened a Miami bank

account.     Moreover, the father had studied for and passed the

Florida bar exam and expressed a clear intention of practicing law

in Florida.    Id. at 352–53.

           In Hawes, a husband and wife filed a tort claim against

various defendants after the husband was rendered a quadriplegic

when a horse jumped over a fence at a horse show the couple was


                                 - 21 -
attending and struck the husband's back with its front legs. 598
F.2d at 699–700.   At the time of the show, the pair lived in Puerto

Rico, but they soon decided to move to New York so that the husband

could seek treatment at a rehabilitation center there.             Id. at

700.   The couple took their personal belongings to New York,

leaving their furniture in Puerto Rico with a friend.            Id.   The

wife closed her Puerto Rico bank accounts and opened a new one in

New York.    Id.   She also obtained a residence in New York.          Id.

The couple's younger daughter moved with them to New York and

enrolled in school there, but the older one, an eighteen year old,

stayed in Puerto Rico.    Id.   While the wife did not quit her job,

she remained on leave without pay so that she could keep her

accumulated retirement benefits.       Id.      Eventually, though, she

obtained part-time employment in the suburbs of New York and then

full-time employment in Manhattan.         Id. at 702–03.   She also filed

federal income taxes from New York after the commencement of the

tort action.    Id. at 700.   On these facts, which again implicated

much more than just residence, the court concluded that "the

plaintiffs clearly intended to move to New York City for as long

as [the husband's] physical condition required," and that "they

made a deliberate decision to go to New York City for an indefinite

period of time."    Id. at 702.

            Because Valentin, García Pérez, and Hawes, like the case

at hand, were before this court on clear error review, we cannot


                                  - 22 -
--   and   do    not    --    suggest   that     their   outcomes   are    strictly

determinative of this case.             But they do illustrate the need to

look beyond the facts regarding residence when faced with a party

who relocates to a new jurisdiction for the purpose of seeking

medical care.       In the end, this case is most akin to the facts of

Valentin,       where   the    plaintiff   had     minimal    contacts    with   the

jurisdiction in which she sought medical care. Like Aponte-Dávila,

the plaintiff in Valentin stayed with family while receiving

medical care and obtained a local driver's license; she went even

further than Aponte-Dávila and applied for jobs.                    Both she and

Aponte-Dávila also maintained connections to their professions in

their home jurisdictions.           Aponte-Dávila's ties to Puerto Rico are

quite superficial when compared to the parents in García Pérez.

And while Hawes presents a closer case -- somewhere between

Valentin and García Pérez -- the facts there strongly suggested an

indefinite intention to stay in New York that simply is not present

in this case in light of Aponte-Dávila's continued efforts to

return to his work as an interstate truck driver in Texas.

             The district court also erred when it concluded that a

particular       document     submitted    by     Aponte-Dávila     was    "utterly

incompatible"      with      the   conclusion     that   he   renewed     his   Texas

commercial driver's license on May 6, 2013.                     Dávila, 2015 WL
3889963, at *3 n.2. The document at issue is a "Certified Abstract

Record" from the Texas Department of Public Safety, dated October


                                        - 23 -
14,   2013,    which   reflects   relevant   information   pertaining   to

Aponte-Dávila's     Texas   commercial   driver's   license.    The   form

states that a medical certificate was issued to Aponte-Dávila on

May 6, 2013, by a Texas doctor.          It also states that the "Date

Last Issued" for Aponte-Dávila's commercial driver's license was

September 30, 2013.

              Aponte-Dávila argues that the Texas Department of Public

Safety document shows that he renewed his Texas commercial driver's

license -- or at least began the process of renewing it -- on May

6, 2013, which required him to receive a medical examination and

certificate.5




      5   The defendants pressed at oral argument that Aponte-
Dávila has waived any reliance on the Texas Department of Public
Safety document to prove that he was in Texas on May 6 to obtain
a medical certificate because the argument was not presented to
the district court. Not so. The document was attached as Exhibit
11 to Aponte-Dávila's Motion in Support of Diversity Jurisdiction.
In the motion itself, citing to Exhibit 11, he stated: "A week
after arriving in Laredo, on May 6, 2013, Aponte renewed and was
issued on that same date his Texas Commercial Driver's License
. . . that had expired in February 2013 during his extended
recuperation in Puerto Rico." While no express mention was made
of the medical certificate, the relevance of the document was
plainly apparent.   Indeed, the district court was aware of the
document's relevance to his presence in Texas, and addressed that
point. See Dávila, 2015 WL 3889963, at *3 n.2.
          The defendants also raise a series of evidentiary
challenges to the Texas Department of Public Safety document. But
these arguments were not presented to the district court. Unless
a case involves "exceptional circumstances," we will not allow a
party to raise a new issue on appeal that it did not raise to the
district court. T I Fed. Credit Union v. DelBonis, 72 F.3d 921,
929–30 (1st Cir. 1995) (citing Nat'l Ass'n of Soc. Workers v.
Harwood, 69 F.3d 622, 628 (1st Cir. 1995)). Such circumstances


                                   - 24 -
            We think the district court's contrary conclusion is

based on a misreading of the Texas Department of Public Safety

document.        It clearly states that the medical certificate was

issued on May 6, 2013 by a Texas "Medical Examiner."              Absent any

evidence    to    the   contrary,   this    document,   along   with   Aponte-

Dávila's deposition testimony and statements in his affidavit,

could reasonably support the finding that Aponte-Dávila was in

Texas and either renewed his license on May 6, or, at a minimum,

began the process of renewal by obtaining the medical examination

and certificate on that date.          That the document says the "Date

Last Issued" was September 30, 2013, does not, as the district

court assumed, foreclose such a finding.           Aponte-Dávila explained

in his affidavit that he was issued a license on May 6, 2013, but

that he was also reissued a new license on September 30, 2013,

after he obtained a new address in Laredo.          See Hawes, 598 F.2d at

704 (noting that where "the case was decided without a hearing,"

and the "facts set forth in the affidavit . . . are both reasonable

and logical and do not contradict any statements made by [the

plaintiff] . . . there could be no credibility determination made

adverse to [the plaintiff]").              The Texas Department of Public

Safety document is itself dated October 14, 2013, which would

explain why the "Date Last Issued" was September 30, 2013.



are not present here, and so these evidentiary challenges are
waived.


                                    - 25 -
            In the end, that Aponte-Dávila, within days of returning

to Texas, renewed his commercial driver's license in order to

return to his truck-driving career in Texas is evidence that he

never intended to forego his Texas domicile in favor of Puerto

Rico.6

            We find that on the evidence presented, Aponte-Dávila

has shown that he did not abandon his Texas domicile in favor of

a Puerto Rico domicile after his accident in 2009, and that Texas

necessarily remained his domicile until at least the date that his

lawsuit was filed.      See Valentin, 254 F.3d at 366 ("[A] party's

former domicile persists until a new one is acquired.").        We add,

however, that even if we were to agree that Aponte-Dávila had

shifted his domicile to Puerto Rico for the period during which he

was seeking medical treatment, we believe that the district court

erred in concluding that Aponte-Dávila had not reestablished Texas

as   his   domicile   before   filing   his   complaint.   Aponte-Dávila




      6   We also believe the district court erroneously
disregarded the significance of Aponte-Dávila's license renewal.
The district court appeared to equate Aponte-Dávila's commercial
license with a noncommercial one, stating that "[o]btaining or
renewing a driver's license is not necessarily a complicated
procedure for one who (like plaintiff) already has the skill, and
without more objective evidence of a domicile change is
insufficient to tilt the balance to plaintiff's side." Dávila,
2015 WL 3889963, at *5 n.6.      Aponte-Dávila's renewal of his
commercial license, a more onerous task than renewing a
noncommercial driver's license, is indicative of his intent to
return to his longstanding career in Texas despite obtaining
medical care in Puerto Rico.


                                  - 26 -
returned to Texas, his prior domicile, and immediately took the

significant step of renewing his commercial driver's license in

order to resume his truck-driving career.   Shortly thereafter, he

rented an apartment, reactivated his bank accounts, registered to

vote, and voted in Texas.    Though events that happen after the

filing of the complaint are "not part of the primary calculus,"

they still "bear on the sincerity of a professed intention to

remain."   García Pérez, 364 F.3d at 351.

                               VII.

           The judgment of the district court is reversed and the

case is remanded for further proceedings consistent with this

opinion.




                              - 27 -